DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/7/2022 and 2/4/2021 are being considered.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nolan (US 20200063077).
Regarding claim 1, Nolan discloses a washcloth system for personal hygiene, the system comprising: 
a washcloth (Paragraph [0079]); 
an outer bag (Item 800) configured to receive the washcloth therein, and 
a pod (Item 802) positionable within the bag adjacent the washcloth, the pod comprising: 
an impermeable membrane (Paragraph [0087]) enclosing an inner volume at least partially filled with a liquid mixture including a surfactant or fragrance (Paragraph [0132]), the membrane configured to, when a force is applied to the membrane by a user, rupture to expel the liquid mixture to wet the washcloth with the liquid mixture (Paragraph [0013]).  
Regarding claim 2, Nolan discloses the washcloth system of claim 1, wherein the washcloth is dry prior to the pod being ruptured (Paragraph [0013]).  
Regarding claim 3, Nolan discloses the washcloth system of claim 1, wherein the outer bag is impermeable when sealed (Paragraphs [0066 and 149]).  
Regarding claim 4, Nolan discloses the washcloth system of claim 1, wherein the outer bag is configured to retain the liquid mixture therein when the pod is ruptured (Paragraph [0013]).  
Regarding claim 5, Nolan discloses the washcloth system of claim 1, wherein the membrane hermetically seals the inner volume of the pod (Paragraph [0148 discloses a vapor impermeable membrane).  
Regarding claim 6, Nolan discloses the washcloth system of claim 1, wherein membrane includes an opening configured to receive liquid therethrough and into the inner volume when open, and wherein the opening is hermetically sealed after receiving the liquid mixture into the inner volume (Paragraph [0013] describes how there is a pouch of fluid capable of being compressed and broken.  Please note this is a product claim, the process of the opening and hermetically sealing the opening after the fluid is inserted into the membrane is a process and not required by a product claim as long as the end product has equivalent structure  (see MPEP 2113)).  
Regarding claim 7, Nolan discloses the washcloth system of claim 6, wherein the membrane has a thickness configured for the membrane to rupture at a selected force (Paragraph [0013]).  
Regarding claim 10, Nolan discloses the washcloth system of claim 1, wherein the outer bag is a resealable bag (Paragraph [0065]).  
Regarding claim 17, Nolan discloses a washcloth system for personal hygiene, the system comprising: 
an impermeable outer bag defining a bag volume (Paragraph [0087] Item 800); 
a dry washcloth located within the bag volume (Paragraph [0041]); and 
a pod located within the outer bag adjacent the washcloth, the pod comprising: 
an impermeable membrane (Paragraph [0066]) enclosing an inner volume at least partially filled with a liquid mixture including a surfactant or fragrance (Paragraph [0132]), the membrane configured to, when a selected force is applied to the membrane by a user, rupture to expel the liquid mixture from the pod and into the bag volume to wet the washcloth with the liquid mixture (Paragraph [0013]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (US 2020/0063077) in view of Maertz (US 2013/0199557).
Regarding claim 8, Nolan discloses the washcloth system of claim 1. Nolan fails to explicitly disclose an inner bag volume that is under vacuum pressure.
Maertz teaches a washcloth (Item 3), a releasable fluid (Item 4), an outer bag (Item 1) defining an inner bag volume that is under vacuum pressure (Paragraph [0023 and 65]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the internal pressure of the outer bag as disclosed by Nolan to be under pressure as taught by Maertz. Doing so would reduce oxidation of the pod, which would reduce decay and preserve shelf life.
Regarding claim 9, Nolan in view of Maertz disclose the washcloth system of claim 1, wherein the bag volume has an internal pressure of between 0.063 MPa absolute pressure and 0.23 MPa absolute pressure when the outer bag is sealed (Maertz Paragraph [0023] discloses the bag is capable of handling 10-300 cm of mercury which equates to 0.01-.4MPa).  
Regarding claim 11, Nolan discloses a washcloth system for personal hygiene, the system comprising: 
a washcloth (Paragraph [0079]; 
an outer bag (Item 800) configured to receive the washcloth therein, the outer bag defining and inner bag volume; and 
a pod positionable within the bag adjacent the washcloth, the pod comprising: 
an impermeable membrane (Paragraph [0087]) enclosing an inner volume at least partially filled with a liquid, the membrane configured to, when a force is applied to the membrane by a user, rupture to expel the liquid to wet the washcloth with the liquid and to dissolve at least some of the solid or liquid surfactant portions (Paragraph [0013]).  (Nolan discuses in paragraph 149 how the outer bag can be air tight sealed.  Depending on the pressure and temperature of the facility and the location of the outer bag being opened could cause the inner volume to be under vacuum).
Nolan fails to explicitly disclose an inner bag volume that is under vacuum pressure.
Maertz teaches a washcloth (Item 3), a releasable fluid (Item 4), an outer bag (Item 1) defining an inner bag volume that is under vacuum pressure (Paragraph [0023 and 65]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the internal pressure of the outer bag as disclosed by Nolan to be under pressure as taught by Maertz. Doing so would reduce oxidation of the pod, which would reduce decay and preserve shelf life.
Regarding claim 12, Nolan in view of Maertz disclose the washcloth system of claim 11, wherein the vacuum pressure of the outer bag causes the outer bag to contact the pod to limit movement of the pod within and relative to the outer bag (the embodiment of Figure 8a of shows the (as combined above, the pod and the washcloth would be in contact with each other, further in Paragraph 75 of Nolan its discussed how the pod can have exits around the exterior to disperse around the washcloth).  
Regarding claim 13, Nolan in view of Maertz disclose the washcloth system of claim 12, wherein the membrane has a thickness configured for the membrane to rupture at a selected force (Nolan Paragraph [0013]).  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (US 2020/0063077) in view of Maertz (US 2013/0199557) in view of Tereschouk (US2006/0147250).
Regarding claim 14, Nolan in view of Maertz disclose the washcloth system of claim 13, Nolan fails to explicitly disclose wherein the pod having a thickness between 20 micrometers and 80 micrometers.  
Tereschouk discloses an hand applicator with an encapsulated liquid  wherein the pod is made of polyethylene, the pod having a thickness between 20 micrometers and 80 micrometers (Paragraph [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the material and material thickness of Terschouk’s pod for the pod as discussed in Nolan.  The thickness and material would determine how much pressure a user would have to press to apply the liquid to the washcloth.     
Regarding claim 15, Nolan in view of Maertz in view of Tereschouk disclose the washcloth system of claim 14, wherein pod and its contents are sterilized (Nolan Paragraph [0013 and 145] discus a cleaning solution and sanitizing properties). Please note this is a product claim, the process of ultraviolet sterilization is a process and not required by a product claim as long as the end product has equivalent structure  (see MPEP 2113)).   
Regarding claim 16, Nolan in view of Maertz disclose the reusable washcloth system of claim 13, wherein the membrane includes a burst seam having a reduced thickness and configured to expel the liquid mixture when the force is applied to the membrane (Nolan Item 712).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan (US 2020/0063077) in view of Tereschouk (US2006/0147250).
Regarding claim 18, Nolan discloses the washcloth system of claim 17.  Nolan fails to explicitly disclose wherein the pod is made of polyethylene, the pod having a thickness between 20 micrometers and 80 micrometers.  
Tereschouk discloses an hand applicator with an encapsulated liquid  wherein the pod is made of polyethylene, the pod having a thickness between 20 micrometers and 80 micrometers (Paragraph [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the material and material thickness of Terschouk’s pod for the pod as discussed in Nolan.  The thickness and material would determine how much pressure a user would have to press to apply the liquid to the washcloth.     

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (US 2020/0063077in view of Tereschouk (US2006/0147250) in view of Maertz (US 2013/0199557).
Regarding claim 19, Nolan discloses the washcloth system of claim 18.  Nolan fails to explicitly disclose an inner bag volume that is under vacuum pressure, wherein the bag volume has an internal pressure of between 0.063 MPa absolute pressure and 0.23 MPa absolute pressure when the outer bag is sealed.
Maertz teaches a washcloth (Item 3), a releasable fluid (Item 4), an outer bag (Item 1) defining an inner bag volume that is under vacuum pressure (Paragraph [0023 and 65]; Paragraph [0023] discloses the bag is capable of handling 10-300 cm of mercury which equates to 0.01-.4MPa).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the internal pressure of the outer bag as disclosed by Nolan to be under pressure as taught by Maertz. Doing so would reduce oxidation of the pod, which would reduce decay and preserve shelf life.
Regarding claim 20, Nolan in view of Maertz disclose the washcloth system of claim 19, wherein the membrane includes a burst seam having a reduced thickness and configured to expel the liquid mixture when the force is applied to the membrane (Nolan Item 712).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723